      Case 1:18-cr-00317-DLC Document 51 Filed 07/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                18Cr317(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
BRANDON GARDNER,                       :
                          Defendant.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     Through a letter of June 17, 2020 the defendant expressed

his preference for his hearing on the violation of supervised

release to proceed in person.     The June 19 hearing that was

scheduled to proceed as a videoconference was therefore

cancelled and the hearing was set to occur on July 31 at 11:00

a.m. in Courtroom 18B, 500 Pearl Street.       On July 24, the

defendant requested an adjournment until the week of September

14, principally because he recently became employed.

     Understanding that the defendant receives a work schedule,

that he is not employed every weekday, and that he can arrange

for adjustments to his schedule, it is hereby

     ORDERED that the request to adjourn the July 31 hearing

until September is denied.

     IT IS FURTHER ORDERED that the hearing will proceed as

scheduled on July 31 unless the defendant by July 30, 2020 at
         Case 1:18-cr-00317-DLC Document 51 Filed 07/28/20 Page 2 of 2



10:00 a.m. notifies the Court of a date next week that he

prefers for the hearing.


Dated:      New York, New York
            July 28, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
